     Case 1:17-cr-00350-LAP Document 1265 Filed 05/15/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

                    Plaintiff,
                                            No. 17 Cr. 350 (LAP)
-against-
                                                     ORDER
WILLIAM THOMAS,

                    Defendant.



LORETTA A. PRESKA, Senior United States District Judge:

    The Court is in receipt of Defendant William Thomas’ letter

of May 6, 2020 (dkt. no. 1264) requesting copies of his

presentence investigation report and his sentencing minutes so

that he can contact his future probation officer about home

confinement and other matters.

    Although the Court does not supply these documents to

inmates out of concern for their safety, Mr. Thomas’ case

manager should have a copy of his presentence investigation

report and can review it with Mr. Thomas.

    With respect to a probation officer, the Bureau of Prisons

generally notifies the Probation Office of a release 18 months

in advance, and, upon receipt of that notice, Probation contacts

the defendant.    The SDNY Probation Office informs the Court that

it has not yet received notice of Mr. Thomas’ upcoming release

but that when it does, it will contact him to make arrangements.



                                   1
     Case 1:17-cr-00350-LAP Document 1265 Filed 05/15/20 Page 2 of 2



    Accordingly, Mr. Thomas’ request (dkt. no. 1264) is denied.

Chambers will mail a copy of this order to Mr. Thomas.

SO ORDERED.

Dated:    New York, New York
          May 15, 2020

                           __________________________________
                           LORETTA A. PRESKA
                           Senior United States District Judge




                                   2
